UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL SMITH BAKER,

                          Plaintiff,
                                                     15 Civ. 7296 (KPF)
                   -v.-

DETECTIVE ANTHONY GERMAN AND                               ORDER
DETECTIVE FREDERICO IRIZARRY,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

            The Southern District of New York has reconfigured courtrooms

and other spaces in its courthouses to allow civil jury trials to proceed as safely

as possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward. On

October 26, 2020, the Court ordered that trial would commence on July 26,

2021 (Dkt. #110), and proceeded to request a jury trial for that date.

      The Clerk’s Office has now notified the Court that this case has been

placed on the jury trial list for July 27, 2021. The case must be trial-ready for

that date. The case is third on the list for jury trials for that day. This means

that the case will not proceed on July 27, 2021, if either of the two trials

scheduled for that date go forward. If the case cannot proceed on the

scheduled date, the Court will seek another jury trial date for as soon as
possible thereafter. As soon as the Court confirms that the matter will proceed

on July 27, 2021, it will inform the parties.

      The Court previously entered a schedule for pretrial submissions,

pursuant to which the parties’ Joint Pretrial Order, motions in limine, requests

to charge, proposed voire dire instructions, and any pretrial memoranda of law

will be due June 25, 2021; and any opposition papers to motions in limine will

be due July 2, 2021. (See Dkt. #110). A final pretrial conference is scheduled

for July 12, 2021, at 2:00 p.m. (See id.).

      SO ORDERED.

Dated:      June 2, 2021
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        2
